Citation Nr: 1413314	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-00 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a claimed breathing disorder. 

2.  Entitlement to service connection for claimed sleep apnea. 

3.  Entitlement to service connection for a claimed right thyroid nodule. 

4.  Entitlement to service connection for a pulmonary disorder.

5.  Whether new and material evidence has been submitted to reopen the claim of service connection for a left knee disorder. 

6.  Whether new and material evidence has been submitted to reopen the claim of service connection for a right knee disorder. 

7.  Entitlement to service connection for a claimed right knee disorder. 

8.  Whether new and material evidence has been submitted to reopen the claim of service connection for a left ankle disorder. 

9.  Whether new and material evidence has been submitted to reopen the claim of service connection for a right ankle disorder. 

10.  Whether new and material evidence has been submitted to reopen the claim of service connection for a left elbow disorder. 

11.  Whether new and material evidence has been submitted to reopen the claim of service connection for a right elbow disorder. 

12.  Whether new and material evidence has been submitted to reopen the claim of service connection for a cyst on the right arm. 

13.  Whether new and material evidence has been submitted to reopen the claim of service connection for a claimed cyst on the left arm. 

14.  Whether new and material evidence has been submitted to reopen the claim of service connection for a right shoulder disorder. 

15.  Whether new and material evidence has been submitted to reopen the claim of service connection for a left shoulder disorder. 

16.  Whether new and material evidence has been submitted to reopen the claim of service connection for a right wrist disorder. 

17.  Whether new and material evidence has been submitted to reopen the claim of service connection for a left wrist disorder. 

18.  Whether new and material evidence has been submitted to reopen the claim of service connection for a right hip disorder. 

19.  Whether new and material evidence has been submitted to reopen the claim of service connection for a left hip disorder. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to June 1994 and from January to August 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran claim of entitlement to service connection for posttraumatic stress disorder (PTSD), initially denied and appealed from the September 2009 rating decision, was granted in a November 2010 rating decision.  As this represents a full grant of that appeal, the issue is no longer before the Board.

In a December 2009 rating decision, the RO also denied service connection for hearing loss and tinnitus, and denied a compensable evaluation for a testicle cyst.  Although the Veteran expressed disagreement with that decision, he did not perfect an appeal of those issues by submitting a timely VA Form 9 or equivalent.  Thus, these matters are not before the Board.

This appeal was previously before the Board in June 2011.  The Board remanded the claim so that the Veteran could be afforded a Board hearing.  The case has been returned to the Board for further appellate consideration.

The Veteran appeared and testified at a personal hearing in March 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The  issue of entitlement to an increased rating for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a right knee disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the March 2012 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran requested, through his authorized representative, that a withdrawal of the appeals for the following issues: breathing disorder, pulmonary disorder, right thyroid nodule, left knee disorder, left ankle disorder, right ankle disorder, left elbow disorder, right elbow disorder, left arm cyst, right arm cyst, right shoulder condition, left shoulder condition, right wrist condition, left wrist condition, right hip condition, left hip condition, and sleep apnea.  The hearing request for withdrawal was supported by a written March 2012 addendum where the Veteran outlined which issues he wished to withdraw.

2.  Entitlement to service connection for a right knee disorder was denied in a June 2003 rating decision which found that the disorder was not aggravated by his active service.  The Veteran did not appeal the decision and it became final. 

3.  The evidence received since June 2003 rating action includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of service connection for a breathing disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal of service connection for pulmonary disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal of service connection for a right thyroid nodule by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of the appeal of service connection for sleep apnea by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

5.  The criteria for withdrawal of the appeal to reopen a claim of service connection for a left knee disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

6.  The criteria for withdrawal of the appeal to reopen a claim of service connection for a left ankle disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

7.  The criteria for withdrawal of the appeal to reopen a claim of service connection for a right ankle disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

8.  The criteria for withdrawal of the appeal to reopen a claim of service connection for a left shoulder disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

9.  The criteria for withdrawal of the appeal to reopen a claim of service connection for a right shoulder disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

10.  The criteria for withdrawal of the appeal to reopen a claim of service connection for a left elbow disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

11.  The criteria for withdrawal of the appeal to reopen a claim of service connection for a right elbow disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

12.  The criteria for withdrawal of the appeal to reopen a claim of service connection for a left wrist disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

13.  The criteria for withdrawal of the appeal to reopen a claim of service connection for a right wrist disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

14.  The criteria for withdrawal of the appeal to reopen a claim of service connection for a left hip disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

15.  The criteria for withdrawal of the appeal to reopen a claim of service connection for a right hip disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

16.  The criteria for withdrawal of the appeal to reopen a claim of service connection for a left arm cyst disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

17.  The criteria for withdrawal of the appeal to reopen a claim of service connection for a right arm cyst by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

18.  The June 2003 rating decision that denied entitlement to service connection for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012). 

19.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder.  38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096 , 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159). 

Given the Board's favorable disposition of the claim to reopen a claim of entitlement to service connection for a right knee disorder, the Board finds that failure to discuss VCAA compliance in regards to that issue will result in harmless error to the Veteran.

Appeals Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn the appeal as to the issues regarding: breathing disorder, pulmonary disorder, right thyroid nodule, left knee disorder, left ankle disorder, right ankle disorder, left elbow disorder, right elbow disorder, left arm cyst, right arm cyst, right shoulder condition, left shoulder condition, right wrist condition, left wrist condition, right hip condition, left hip condition, and sleep apnea , hence, there remains no allegations of errors of fact or law for appellate consideration with regards to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.

New and Material Evidence

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the additional evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The evidence of record at the time of the June 2003 rating decision included the Veteran's service treatment records, private treatment records regarding the Veteran's 2002 knee injury and surgery, and a February 2003 general medical VA examination, which included examination of the right knee.  On his initial September 2002 claim for service connection for a right knee disorder, the Veteran noted that he tore cartilage in his knee in February 2002, and that he continued to have pain from this injury.

Evidence that was added to the claims file after June 2003 included ongoing VA treatment records and the Veteran's testimony before the Board in March 2012.  The Veteran testified that he initially injured his right knee in 1996, between his two periods of active service.  He stated that he underwent ACL surgery as a result of this initial injury.  Six years later, during his 2002 service, the Veteran again injured his knee while working as a helicopter mechanic.  He stated that he immediately reported his injury, and that he was seen medically the following day.  Eventually, he underwent a second surgery on his right knee to repair "a bunch of torn cartilage."  He stated that the second surgery went well, but that his pain in 2003 was still worse than his pain in 1999.  He stated that the pain and stiffness of his right knee affected his work.  He felt that his symptoms after the 2002 injury were worse than his symptoms prior to the 2002 injury, and that therefore his second in-service injury aggravated his prior right knee disorder.  Ongoing VA treatment records reveal that the Veteran complained of increasing right knee pain.  He was initially treated with Motrin, but when his pain continued he was eventually prescribed Tramadol.

The additional evidence is "new" in that it was not previously before agency decision makers at the time of the June 2003 decision, and is not cumulative or duplicative of evidence previously considered.  As the evidence submitted is presumed credible for the purposes of reopening a claim, the Veteran's statements regarding his increased symptoms after the second right knee injury are "material" evidence of aggravation of his pre-service right knee disorder.  This evidence alone or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Consequently, the new evidence raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disorder.

Under these circumstances, the criteria to reopen the claim of entitlement to service connection for hemorrhoids are met.  38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156.


ORDER

The appeal as to the issue of service connection for a breathing disorder is dismissed.

The appeal as to the issue of service connection for a pulmonary disorder is dismissed.

The appeal as to the issue of service connection for sleep apnea is dismissed.

The appeal as to the issue of service connection for a right thyroid nodule is dismissed.

The appeal as to the issue of reopening a claim of service connection for a left knee disorder is dismissed.

The appeal as to the issue of reopening a claim of service connection for a left ankle disorder is dismissed.

The appeal as to the issue of reopening a claim of service connection for a right ankle disorder is dismissed.

The appeal as to the issue of reopening a claim of service connection for a left shoulder disorder is dismissed.

The appeal as to the issue of reopening a claim of service connection for a right shoulder disorder is dismissed.

The appeal as to the issue of reopening a claim of service connection for a left elbow disorder is dismissed.

The appeal as to the issue of reopening a claim of service connection for a right elbow disorder is dismissed.

The appeal as to the issue of reopening a claim of service connection for a left wrist disorder is dismissed.

The appeal as to the issue of reopening a claim of service connection for a right wrist disorder is dismissed.

The appeal as to the issue of reopening a claim of service connection for a left arm cyst disorder is dismissed.

The appeal as to the issue of reopening a claim of service connection for a right arm cyst disorder is dismissed.

The appeal as to the issue of reopening a claim of service connection for a left hip disorder is dismissed.

The appeal as to the issue of reopening a claim of service connection for a right hip disorder is dismissed.

New and material evidence having been received; the claim of entitlement to service connection for a right knee disorder is reopened.


REMAND

The Veteran argues that his pre-existing right knee disorder was aggravated during his 2002 period of service.  The record reveals that the Veteran underwent a second surgery on his right knee in June 2002, during his second period of service.  On remand, the Veteran should be afforded a VA joints examination to address whether the claimed disability was aggravated by service.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the appellant and obtain the names and addresses of all medical care providers, VA and non-VA, who have treated him for right knee disorder.  All attempts to procure records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA joints examination to determine the etiology of his current right knee disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims file and access to virtual records should be made available to the examiner.

Following examination and interview of the Veteran, and a review of the record, the examiner should provide responses to the following inquiries

a) Did the Veteran clearly and unmistakably have a knee disability that preexisted his second period of service, and, if so, what was the diagnosis?

b) If so, is there clear and unmistakable evidence (obvious and manifest) that the knee disorder was not aggravated by his second period of service? 

c) If any knee disorder did not preexist his second period of service, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent that the knee disorder is related to the Veteran's second period of service.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal must be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


